Ingraham, J.
(dissenting):
I am unable to concur with Mr. Justice Rumsey. By section 1274 of the Code it is provided that to confess a judgment, “ A written statement must be made and signed by the defendant to the' following effect: * * *
“ 2. If the judgment to be confessed is for money due or to become due, it must state concisely the facts, out of which the debt arose ; and must show, that the sum confessed therefor is justly due, or to become due.”
This provision requires that the statement shall “ state concisely the facts, out of which the debt arose,” not a legal conclusion from facts that are not. stated. It is, therefore, not sufficient to state the particular obligation which represents the debt. Thus, it has been held that “it is insufficient to make a general statement that'the indebtedness arises upon a promissory note, setting forth and describing the same,” the court saying: “ ISTo one can determine from this statement the exact amount of money loaned for- which each of the said notes was given which constitute the basis of the alleged indebtedness for which the judgement was confessed. * * * The statute looks not to the evidence of the demand, but to the facts in which it originated; in other words, to the consideration which sustains the promise.” (Flour City Bank v. Doty, 41 Hun, 76.) And Judge Earl says in Wood v. Mitchell (117 N. Y. 441): “ The concise statement of facts out of which the indebtedness arose is required so that any party interested may be able to investigate the matters and thus ascertain whether the confession of judgment was accurate, honest and bona fide.” Thus, under this statute the facts out of which the indebtedness arose must be sufficiently definite to enable a person interested to determine that the sum for which the judgment was confessed was really an existing *356indebtedness, and is thus different from a pleading.^ The Code requires that a complaint must contain a plain and concise statement of the facts.constituting a cause of. action, but the provision of this statute is quite different. Here it is the facts out of which the indebtedness arose which must be stated , and not the facts which constitute the cause of action. Applying this test to the statement in question, I do not think that it complies with tile statute. There is no statement of the facts out of which the debt arose. It is stated that prior to and on December 1, 1890, the plaintiffs had on deposit as a loan and advance with the' defendants and Julius P. Baumann, who together constituted the firm of Ballin Brothers, doing business in the city of Hew York, the sum of $30,000. This is a statement óf an indebtedness, not a statement of the facts out of which the indebtedness arose. • The time when the deposit was made is not stated. ■ Ho information of the amount of the deposit or the conditions of the deposit is given. The statement upon which the judgment was confessed in Wood v. Mitchell (supra) was much more specific, but in that case' the court said: “ If this statement should be held sufficient, the statutory requirement would be substantially nullified.” It seems to me that the case of Critten v. Vredenburgh (151 N. Y. 539) and the other cases cited in the prevailing opinion are clearly distinguishable. In each of these cases the statement alleges the existence of an obligation . for the payment of money and states, the consideration »for which such obligation was given. Thus, in Critten v. Vredenburgh (supra) the statement alleged the existence of a stated account, the consideration of which was money borrowed and merchandise sold to the defendant, This was held to be sufficient. In this case, however, there is no statement of such an obligation, but a simple statement that upon a day named an indebtedness existed in favor of the plaintiffs against the defendants- for money as a loan and advance. There is nothing here from which one interested could ascertain whether or not there was such an indebtedness.
Hor do I think, upon the facts proven, that this was a true statement of the nature of the obligation for which the judgment was confessed. Here the plaintiffs had been in partnership with the defendants, and on a certain day named, upon an accounting, it was ascertained that the plaintiffs’ interest in the copartnership property *357amounted to the sum of $30,000. It would appear that such sum was the interest in the firm to which the plaintiffs were entitled at the dissolution of the copartnership. The contract contemplated that this amount of money, the plaintiffs’ interest in the copartnership, should be withdrawn by installments. It might be said that that was a loan of money by the retiring partner to the new firm, but I do not see how this can in any way be said to be a deposit of money. It was not shown that this firm was then able to pay the money to the plaintiffs, or that the firm had at that time such sum of money in its possession. It seems to me that it gave an entirely erroneous idea of the real substantial transaction to describe it as a deposit of money. And one reading this statement would readily infer that, at the time named, the plaintiffs had deposited with the firm a sum of money, and there certainly was no such deposit.
I think that the judgment was right and that it should be affirmed.
Judgment reversed and new trial granted, with costs to appellants to abide the event.